This case is entitled to preference under section 791, subdivision four, of the Code of Civil Procedure, but it is not upon the present calendar. The judgment is for a sum of money, involving no question of public importance. It is not our practice to add cases to the existing calendar even though they are entitled to preference unless some question of public importance is involved, or the circumstances are extraordinary.
The motion to prefer and put case upon the calendar should be denied, with ten dollars costs.
CULLEN, Ch. J., GRAY, O'BRIEN, BARTLETT, VANN and WERNER, JJ., concur.
Motion denied.